          Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 1 of 21                               FILED
                                                                                               2021 Jul-29 PM 04:04
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
    KAREN LYNN WAYMIRE,                           )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )   Case No. 7:20-cv-00502-SGC
                                                  )
    SOCIAL SECURITY                               )
    ADMINISTRATION, Commissioner,                 )
                                                  )
         Defendant.

                              MEMORANDUM OPINION 1
         The plaintiff, Karen Lynn Waymire, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”)

terminating supplemental social security benefits (“SSI”). Waymire timely pursued

and exhausted her administrative remedies, and the Commissioner’s decision is ripe

for review pursuant to 42 U.S.C. § 405(g). For the reasons discussed below, the

Commissioner’s decision is due to be affirmed.

I. PROCEDURAL HISTORY

         Waymire has a high school education and has no past relevant work history.

(Tr. at 407). 2 She filed an application for SSI on August 12, 2010. (Tr. at 503). On

1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 10).
2
  Citations to the transcript (“Tr.”) use page numbers assigned by the Commissioner to the
record. Citations to other, non-transcript documents refer to the document and page number
assigned by the court’s electronic document system, CM/ECF.
           Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 2 of 21




January 25, 2012, an ALJ determined Waymire’s medically determinable

impairments of major depressive disorder, recurrent with bipolar disease; anxiety

disorder; panic disorder; post traumatic stress disorder; pain disorder; personality

disorder, not otherwise specified; metabolic syndrome; morbid obesity; failed

bypass surgery; non-insulin dependent diabetes mellitus; hypertension; chronic low

back pain; gynecological problems; and questionable breast lesion with pain met

listing 12.04. 3 (Tr. at 501). Therefore, the Commissioner found Waymire disabled

and awarded her SSI benefits (Tr. at 495-503).

          Following a mandatory periodic review, the Commissioner determined

Waymire’s disability had ceased as of May 10, 2017, and terminated her benefits as

of July 2017. (Id. at 504-523). Waymire requested a hearing, where she appeared

on May 1, 2019. (Id. at 419, 542-546). After the hearing, the Administrative Law

Judge (“ALJ”) denied Waymire’s claim on July 30, 2019. (Id. at 399-408). At the

date on which Waymire’s disability ceased, she was 52 years-old. (Tr. at 407, 504).

Waymire sought review by the Appeals Council, but her request was declined on

April 2, 2020. (Id. at 646-648). After the Appeals Council denied review of the

ALJ’s decision, that decision became the final decision of the Commissioner. See

Frye v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v.




3
    Listing 12.04 relates to depressive disorders, bipolar disorder, and related disorders.
                                                    2
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 3 of 21




Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Waymire commenced this

action. (Doc. 1).

II. STATUTORY AND REGULATORY FRAMEWORK

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show she was disabled between her

alleged initial onset date and her date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).

Once disability has previously been established, the regulations provide a seven-step

process for determining whether a claimant continues to be disabled. 20 C.F.R. §

416.994(b)(5)(i-vii); see Allen v. Astrue, No. 3:11-CV-04322-KOB, 2013 WL

5519646, at *2 (N.D. Ala. Sept. 30, 2013) (citing 20 C.F.R. § 416.994(b)(5)).

      First, the Commissioner must determine whether the claimant has an

impairment or combination of impairments that meets or medically equals one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§

416.920(d), 416.925 and 416.926.        If the claimant does, the claimant’s prior


                                          3
        Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 4 of 21




determination remains in effect. If not, the evaluation proceeds to step two. At the

first step, the ALJ determined as of May 10, 2017, Waymire did not have an

impairment or combination of impairments that met or medically equaled the

severity of one of the listings. (Tr. at 401).

      Next, the Commissioner must determine whether the claimant has

experienced medical improvement.           20 C.F.R. § 416.994(b)(5)(ii).   Medical

improvement is defined as:

      [A]ny decrease in the medical severity of [the claimant's] impairment(s)
      which was present at the time of the most recent favorable medical
      decision that [she] w[as] disabled or continued to be disabled. A
      determination that there has been a decrease in medical severity must
      be based on changes (improvement) in the symptoms, signs and/or
      laboratory findings associated with [the claimant's] impairments.

20 C.F.R. § 404.1594(b). At this step, the ALJ determined Waymire’s mental

impairments had improved because her mental status exam was mostly normal by

July 2017 and an additional psychiatric exam from February 2018 reported her

memory was normal; she was oriented to time, place, and situation; and she had

appropriate mood and affect, normal insight, and normal judgment. (Tr. at 402-403).

Further, the ALJ determined Waymire had physical improvement by May 2017,

including normal findings in cardiac testing in September 2017 and showings of no

edema in her extremities during examinations in both August 2017 and January

2019. Id. The evidence during this period also included objective findings Waymire

had no deep vein thrombosis in August and September of 2016. Id.
                                            4
        Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 5 of 21




       When a claimant has experienced medical improvement, the Commissioner’s

evaluation proceeds to step three, which requires determination of whether the

claimant’s medical improvement is related to her ability to work. 20 C.F.R. §

416.994(b)(5)(iii). Here, the ALJ determined Waymire’s medical improvement was

related to her ability to work because by May 1, 2017, her comparison point decision

(“CPD”) impairments no longer met or medically equaled the same listing that was

met at the time of the CPD.4 (Tr. at 403). The ALJ identified the January 25, 2012

decision as the CPD, which is the most recent favorable medical decision finding

Waymire disabled. (Id. at 400).

       If the claimant’s medical improvement is related to her ability to work, the

evaluation then proceeds to step five, which analyzes whether the claimant has a

medically severe impairment or combination of impairments.                        20 C.F.R. §

416.994(b)(5)(v). At the fifth step, the ALJ found that while Waymire’s diagnosed

impairments of non-insulin dependent diabetes, hirsutism, and mild degenerative

disease of the cervical spine were not severe as of May 1, 2017, her impairments of

obesity, depression, personality disorder, varicosities, and venous reflux continued

to be severe. (Tr. at 403).          When impairments are found to be severe, the

Commissioner’s evaluation proceeds to the sixth step.


4
 In her brief, Waymire refers to the most recent favorable comparison as the “point of comparison”
(“POC”).” For purposes of this memorandum opinion, the most recent favorable comparison will
be referred to as the comparison point decision (“CPD”). (Doc. 11 at 8).
                                                5
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 6 of 21




      Before proceeding to the sixth step, the ALJ determined Waymire’s residual

functional capacity (“RFC”), which is the most a claimant can do despite her

impairments. See 20 C.F.R § 1543(a)(1). The ALJ determined that as of May 1,

2017, Waymire had the RFC to:

      Perform medium work as defined in § 20 C.F.R. 416.967(c), except no
      climbing of ladders, ropes or scaffold and no kneeling and crawling.
      She should avoid concentrated exposure to extreme heat and extreme
      humidity, and avoid all excessive vibration, unprotected heights, and
      hazardous machinery. She is limited to unskilled work with no more
      than occasional workplace changes, and the ability to make simple,
      work-related decisions. She has the ability to attend and concentrate
      for 2-hour periods. She can perform work that is goal-oriented, and is
      precluded from production paced or assembly line paced work; contact
      with the general public is not essential part of the job duties. She can
      perform work that is independent and does not require team work or
      coordination with others.

(Tr. at 403-404).

      After determining a claimant’s RFC, the ALJ proceeds to the sixth step and

analyzes whether the claimant is able to perform any past relevant work. 20 C.F.R.

§ 416.994(b)(5)(vi). The ALJ determined Waymire had no past relevant work. (Tr.

at 407); see 20 C.F.R. § 416.965. If it is determined a claimant is unable to perform

past relevant work, the Commissioner’s analysis proceeds to the seventh step, which

considers whether the claimant is unable to perform any other work within the

national economy. 20 C.F.R. § 416.994(b)(5)(vii). Considering Waymire’s age,

education, work experience, and RFC based on her then current impairments, the

ALJ determined Waymire was able to perform a significant number of jobs in the
                                         6
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 7 of 21




national economy, such as those of linen room attendant, dryer attendant, and

stubber. (Tr. at 407-408). Therefore, the ALJ concluded Waymire was no longer

disabled as of May 10, 2017. (Id. at 408).

III. STANDARD OF REVIEW

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted). Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529


                                         7
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 8 of 21




(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. DISCUSSION

      Waymire asserts two errors on appeal: (1) the evidence was not sufficient to

support the Commissioner’s decision Waymire was no longer disabled; and, (2) the

Appeals Council erred by denying review of the ALJ’s decision based on additional

evidence incorporated into the administrative record. (Doc. 11 at 2).

      A. Sufficient Evidence

      Waymire first argues substantial evidence did not support the Commissioner’s

determination she was no longer disabled. As previously noted, review of the

Commissioner’s decision is limited to a review of whether the decision is supported

by substantial evidence and proper legal standards were applied. Crawford, 363 F.3d

at 1158. “Substantial evidence consists of ‘such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.’” Hicks v. Comm'r of Soc.

Sec., 479 F. App'x 294, 295 (11th Cir. 2012) (citing Winschel v. Comm'r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)).


                                         8
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 9 of 21




      To determine whether medical improvement has occurred, an ALJ must

compare the prior and current medical evidence to see whether it shows changes in

the symptoms, signs, or laboratory results associated with a claimant’s impairments.

See Klaes v. Comm’r of Soc. Sec., 499 F. App’x 895 at 896-897 (11th Cir. 2012)

(citing 20 C.F.R. § 404.1594). To terminate benefits, the Commissioner may not

focus only on current evidence of disability but must also “evaluate the medical

evidence upon which [the claimant] was originally found to be disabled.” Solomon

v. Comm'r, Soc. Sec. Admin., 532 F. App'x 837, 839 (11th Cir. 2013) (quoting

Vaughn v. Heckler, 727 F.2d 1040, 1043 (11th Cir. 1984)).

      Waymire contends the ALJ’s decision she was no longer disabled was solely

based on three records from St. Vincent’s Family Medicine, two records from

Choices of Alabama, a note from OB/GYN South, and the consultative evaluations

performed by Ashley B. Hampton, Ph.D., and Dr. Celtin Roberston at MDSI

Physician Group. (Doc. 11 at 4 (citing Tr. at 529, 533)). However, the ALJ’s

decision includes a comparison of Waymire’s treatment records subsequent to the

CPD. (Tr. at 400-401, 403, 529). This comparison inherently includes analysis and

review of Waymire’s medically determinable impairments at the time of the 2012

disability decision. Id. The ALJ specifically noted medical opinions and prior

administrative medical findings were fully considered in Waymire’s case. (Tr. at

406, 529).


                                         9
         Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 10 of 21




      In her brief, Waymire argues against the weight or persuasiveness of three

medical opinions. (Doc. 11 at 11-16). Specifically, she argues the opinion of

Melinda Mearns, LPC, is inconsistent with Choices of Alabama records, the opinion

of Dr. Ashley Hampton should not be considered persuasive, and the opinion of Dr.

Guendalina Ravello is entitled to little weight. (Doc. 11 at 12-14). Waymire’s

arguments as to these medical opinions are without merit. Current regulations

provide specific factors are to be considered when evaluating the persuasiveness of

medical opinions and prior administrative medical findings. 20 C.F.R § 416.920c(a).

These factors include supportability and consistency, and ALJs are required to

articulate how medical opinions were considered. Id. Here, substantial evidence

supports the ALJ’s reason for determining Waymire’s disability ended on May 10,

2017, and the ALJ properly articulated her consideration of medical opinions and/or

findings included in the record. See 20 C.F.R § 416.920c(a). Moreover, it is not the

role of this court to reweigh the evidence. See Dyer, 395 F.3d 1206, 1210 (11th Cir.

2005).

      Waymire received outpatient services at Choices of Alabama between April

2014 and January 2018 for major depressive disorder, recurrent, moderate. (Tr. at

870-886, 985-1019).     In January 2017, Waymire was admitted to Choices of

Alabama and seen by Melinda Mearns, LPC. (Tr. at 1086). Mearns diagnosed

Waymire with major depressive disorder, recurrent, moderate, and a borderline


                                        10
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 11 of 21




personality disorder. (Id. at 406, 1086-1099). Waymire’s examination revealed

depressed thought content and body posture and an attitude that conveyed an

underlying depressed mood. (Id. at 1096). Waymire exhibited normal speech and

language skills and appropriate affect and no signs of delusions, bizarre behaviors,

or other indicators of psychotic process. Waymire’s associations were intact, her

thinking was logical, and her thought content appeared appropriate. Id.         Her

cognitive functioning was at normal range, her judgment was fair, and she denied

suicidal ideas or intentions. Id. The ALJ found Mearns’s opinion persuasive as to

Waymire’s diagnoses of depression and personality disorder but noted Waymire’s

examination reflected only mild to moderate symptoms. (Tr. at 406). Waymire

argues the Choices of Alabama records as a whole “do not read as such” and

discusses her further treatment at Choices of Alabama in support of her position.

(See Doc. 11 at 12-15). However, the ALJ considered these records as a whole and

specified the persuasiveness of the opinions related to Waymire’s medical diagnosis.

Therefore, in light of the body of evidence, substantial evidence supports the ALJ’s

decision.

      In April 2017, Guendalina Ravello, Ph.D., reviewed Waymire’s medical

records and found she had at most “mild limitations in her ability to understand,

remember and apply information, in he [sic] concentration, persistence and pace, in

her ability to adapt and manage herself, and moderate limitations in her ability to


                                        11
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 12 of 21




interact with others secondary to her mental condition.” (Tr. at 406, 504-516). The

ALJ found Dr Ravello’s opinion only partially persuasive, as it was consistent in

part with the evidence in the record. (Tr. at 406). Waymire specifically argues the

opinion of Dr. Ravello cannot be the basis for taking away her disability benefits

because Dr. Ravello was a non-examining, non-treating doctor and cites to case law

to argue the opinions of non-treating or non-examining physicians should be given

little weight. (Doc. 11 at 12-13). As noted, the ALJ specified that Dr. Ravello’s

opinion was only considered persuasive to the degree it was consistent with evidence

in the record and in no way was Dr. Ravello’s opinion the sole basis for

discontinuing disability. (Tr. at 406). Accordingly, Waymire’s argument is without

merit. See 20 § C.F.R. 416.920c(a).

      On April 4, 2017, consultative examiner Ashely P. Hampton, Ph.D.,

diagnosed Waymire with borderline personality disorder. (Tr. at 976). Following

her examination of Waymire, Dr. Hampton opined she believed Waymire could

understand, carry out, and remember simple and complex instructions and would not

have problems interacting appropriately with co-workers, supervisors, and the

public. (Id. at 976-977). At the time of Dr. Hampton’s examination, Waymire was

not on medication or in therapy for depression or anxiety and did not endorse enough

symptoms for clinical disorders of either diagnosis. Id. The ALJ did not find Dr.

Hampton’s opinion persuasive as it did not describe Waymire’s symptoms of


                                        12
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 13 of 21




borderline personality disorder and was inconsistent with other evidence in the

record documenting Waymire’s treatment for depressive disorder. (Tr. at 406).

While Waymire does not specifically argue against Dr. Hampton’s opinion, she

suggests that because the ALJ did not find it persuasive -- and Dr. Ravello reviewed

the findings of Dr. Hampton-- Dr. Ravello’s opinion cannot be a basis for

determining disability cessation. (Doc. 11 at 13). Again, the ALJ found Dr.

Ravello’s opinion only partially persuasive and articulated she relied only on his

opinion to the extent it was consistent with the evidence in the record. (Tr. at 406).

As such, Waymire’s argument related to the opinion of Dr. Hampton fails.

      Additionally, Waymire argues the opinion of John Goff, Ph.D., who

performed a consultative examination, provides substantial evidence to support

Waymire’s contention she remains disabled. (Tr. at 15, 406-407, 1120-1126).

Following a September 2018 exam of Waymire, Dr. Goff offered Waymire was

mildly limited in her ability to understand, remember, and carry out simple

instructions; moderately limited in her ability to understand, remember, and carry

out complex instructions; and markedly limited in her ability to make judgments on

complex work-related decisions. (Tr. at 1120-1126). He concluded Waymire was

functioning at the borderline range of psychometric intelligence, has a long history

of volatile and difficult interpersonal relationships, projects a good deal, and is

estranged from all important individuals in her life. (Tr. at 1126). Dr. Goff


                                         13
         Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 14 of 21




ultimately diagnosed Waymire with personality disorder not otherwise specified

(“NOS”), with borderline and paranoid features. (Tr. at 1126). However, Dr. Goff

noted that Waymire gave a variable effort and was much more interested in “telling

her story and complaining about mistreatment than performing the tests required.”

(Tr. at 1124). As such, Dr. Goff opined his findings were an underestimate of her

actual capacities and noted her principal difficulties did not seem to be cognitive. Id.

The ALJ did not find Dr. Goff’s opinion persuasive as it was not consistent with

Waymire’s treatment records, which show she presented as fully oriented with

normal mood and affect. (Tr. at 406-407). Once more, the ALJ reviewed the opinion

offered by Dr. Goff in light of the record as a whole and articulated reasons why his

opinion was not persuasive. Id. Therefore, Waymire’s argument that Dr. Goff’s

opinion alone is substantial evidence her disability had not ceased by May 10, 2017,

fails.

         Finally, Waymire asserts the opinion of Dr. Goff, the records from Choices of

Alabama, and the records of St. Vincent’s East together are substantial evidence she

is still disabled and incorrectly states the “onus now rests with the Administration to

present evidence her condition has improved to the point where she can maintain

steady, gainful employment.” (Doc. 11 at 16). Waymire cites to a Third Circuit

case in support of this contention; however, the cited case provides the court’s

inquiry is limited to “whether there is substantial evidence to support the ALJ’s


                                           14
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 15 of 21




finding.” Daring v. Heckler, 727 F.2d 64, 68-69 (3rd Cir.1984).          Substantial

evidence is “more than a scintilla, but less than a preponderance.” Bloodsworth, 703

F.2d at 1239. Having reviewed the entire record, the court is satisfied there is

substantial evidence to support the Commissioner’s decision that Waymire was no

longer disabled as of May 10, 2017.

      In sum, while Waymire’s records may provide evidence of symptoms present

at the time of her January 25, 2012 disability determination, substantial evidence

supports medical improvement as defined in 20 C.F.R. § 404.1594(b). Accordingly,

there is no basis to reverse the ALJ’s decision.

      B. Request for Review

      Waymire also argues the Appeals Council erred by denying review of the

ALJ’s decision. (Doc. 11 at 5-6). Generally, a claimant may present new evidence

at each stage of the administrative process. Ingram, 496 F.3d at 1261 (citing 20

C.F.R. § 404.900(b). The Appeals Council “must consider new, material, and

chronologically relevant evidence and must review the case if ‘the administrative

law judge’s action, findings, or conclusion is contrary to the weight of the evidence

currently of record.’” Ingram, 496 F.3d at 1261 (quoting 20 C.F.R. § 404.970(b)).

New evidence is material if “‘there is a reasonable probability that the new evidence

would change the administrative outcome.’” Flowers v. Comm’r of Soc. Sec., 441 F.

App’x 734, 745 (11th Cir. 2011) (quoting Hyde v. Bowen, 823 F.2d 456, 459 (11th


                                          15
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 16 of 21




Cir. 1987)). New evidence is chronologically relevant if it “relates to the period on

or before the date of the ALJ’s decision.” 20 C.F.R. § 404.970(b).

      If the Appeals Council refuses to consider new evidence that is material and

chronologically relevant, its decision is subject to judicial review because it is an

error of law. Barclay v. Comm’r of Soc. Sec., 274 F. App’x 738, 743 (11th Cir.

2008) (citing Keeton v. Dep’t of Health and Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994)). “The [Appeals Council] may deny review if, even in light of the new

evidence, it finds no error in the opinion of the ALJ.” Pritchett v. Comm’r, Soc. Sec.

Admin., 315 F. App’x 806, 814 (11th Cir. 2009) (citing Ingram, 496 F.3d at 1262).

“[The Appeals Council’s] decision to deny review in light of new evidence is subject

to judicial review.” Pritchett, 315 F. App’x at 814 (citing Falge 150 F.3d at 1324).

In undertaking this review, a court “ ‘look[s] at the pertinent evidence to determine

if the evidence is new and material, the kind of evidence the [Appeals Council] must

consider in making its decision whether to review an ALJ’s decision.’” Pritchett,

315 F. App’x at 814 (quoting Falge, 150 F.3d at 1324). If so, “‘a reviewing court

must consider whether that new evidence renders the denial of benefits erroneous.’”

Walker v. Comm’r of Soc. Sec., 404 F. App’x 362, 367 (11th Cir. 2010) (quoting

Ingram, 496 F.3d at 1262).

      At issue are approximately 400 pages of medical records submitted by

Waymire related to her treatment at St. Vincent’s East (“St. Vincent’s”) in August


                                         16
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 17 of 21




2019 and at Eastside Mental Health Center in September 2019. (Tr. at 8-395). The

Appeals Council must consider new, noncumulative material evidence submitted

after the ALJ’s decision only where it relates to the period on or before the date of

the ALJ’s hearing decision. 20 C.F.R. § 404.970(b). Here, the Appeals Council

determined these records did not affect any decision about whether Waymire’s

disability ended on May 10, 2017, or whether Waymire became disabled since the

May 2017 cessation date through the July 2019 decision date. 5 (Tr. at 2). In short,

the Appeals Council declined to consider these new medical records because they

were not chronologically relevant.

      Waymire cites to Ward v. Commissioner of Social Security to assert “evidence

may be chronologically relevant even if it post-dates the ALJ’s decision.” 2019 WL

5168659, at *8 (M.D. Fla. Oct. 15, 2019). Notably, in Ward the court pointed to

Washington v. Commissioner of Social Security Administration to support medical

evidence post-dating the ALJ’s decision can be chronologically relevant but

distinguished the Ward claimant from the Washington claimant. Ward, 2019 WL

5168659 at *8; Washington, 806 F.3d 1317, 1322 (11th Cir. 2015). Upon review,

the court found the circumstances in Ward were “significantly different” from those




5
 The Appeals Council provided should Waymire want them to consider whether she was disabled
after July 30, 2019, she will have to apply again. (Tr. at 2).
                                            17
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 18 of 21




present in Washington and, therefore, found the AC did not err in denying review of

the ALJ’s decision. Ward, 2019 WL 5168659 at *8-10.

      Specifically, in Washington, the court found newly submitted records from

the claimant’s psychologist were chronologically relevant because: (1) the claimant

described his mental symptoms during the relevant period to the psychologist, (2)

the psychologist had reviewed the claimant's mental health treatment records from

that period, and (3) there was no evidence of the claimant's mental decline since the

ALJ's decision. See Hargress v. Soc. Sec. Admin., Comm'r, 883 F.3d 1302, 1309–10

(11th Cir. 2018) (citing Washington, 806 F.3d at 1319, 1322-1333). In contrast, the

Ward court found records of a licensed clinical social worker who evaluated the

claimant four months after the ALJ’s decision were not chronologically relevant

because the newly submitted records did not reflect whether the social worker

reviewed the claimant’s previous mental health records before formulating her

opinion. Ward, 2019 WL 5168659 at *9. Notably, the Eleventh Circuit Court of

Appeals specified consideration of whether newly submitted evidence is

chronologically relevant was limited to the specific circumstances of each claimant’s

case. Washington, 806 F. 3d at 1322-23; Hargress, 883 F.3d at 1309. Accordingly,

this court limits its analysis to the specific circumstances of this case.

      Here, the medical opinions included in the additional records submitted by

Waymire do not fully consider her past medical records or clearly relate to her


                                           18
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 19 of 21




claimed limitations in the relevant period. The St. Vincent’s East records reflect

Waymire was admitted on August 15, 2019, with a chief complaint of nervous

breakdown, severe depression, suicidal thoughts, abdominal pain, and vaginal

bleeding. (Tr. at 20). At the time of her 2019 treatment at St. Vincent’s East,

Waymire’s documented active problems were depression, diabetes, and a psychiatric

problem, non-specified.       (Tr. at 41).     Waymire reported a history of chronic

depression and a suicide attempt, 6 and her historical diagnosis of depression and

borderline personality disorder were noted. (Tr. at 20, 32). However, there is no

evidence St. Vincent’s East staff performed a review of Waymire’s medical records

from the relevant period. (Id; see generally Tr. at 20-395). Further, the Ward court

noted that medical opinions showing mental decline or the worsening of a condition

after the ALJ’s decision do not relate to the relevant period and, therefore, are not

chronologically relevant. See Ward, 2019 WL 5168659, at *9 (discussing Hargress

883 F.3d at 1309-10). Because her previously submitted records show no evidence

of suicidal ideation and, in fact, demonstrate Waymire denied suicidal ideation, her

suicidal ideation noted in the St. Vincent’s records shows a mental decline and a

worsening of her condition (See e.g. Tr. at 405, 975, 1006, 1124). Accordingly,

because the St. Vincent’s records do not show a full review of Waymire’s records



6
 Waymire reported she previously attempted suicide but was unsuccessful and never told anyone.
(Tr. at 20).
                                             19
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 20 of 21




from the relevant period was performed and Waymire’s reported symptoms show a

worsening of her condition, the additionally submitted St. Vincent’s records are not

chronologically relevant to the ALJ’s decision regarding disability cessation.

      Similarly, the sole record submitted from Eastside Health Center is a crisis

intervention note which includes no consideration of any of Waymire’s medical

records from the relevant period. (Tr. at 11-12). Therefore, due to the specific

circumstances in this case, the Appeals Council did not err in determining the

additional records submitted by Waymire were not chronologically relevant.

      Finally, the Appeals Council is required to consider new evidence, but it is

not required to explain its decision when denying review. Ward, 2019 WL 5168659,

at *8 (citing 20 C.F.R. §§ 416.1467, 416.1470); see also Burgin v. Comm’r of Soc.

Sec., 420 F. App’x 901, 903 (11th Cir. 2011) (“because a reviewing court must

evaluate the claimant’s evidence anew, the AC is not required to provide a thorough

explanation when denying review”). Here, the Appeals Council notes it considered

the new evidence and found the additionally submitted evidence does not show a

reasonable probability it would change the outcome of the decision. (Tr. at 2).

V. CONCLUSION

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s




                                         20
       Case 7:20-cv-00502-SGC Document 13 Filed 07/29/21 Page 21 of 21




decision is supported by substantial evidence and in accordance with applicable law.

Therefore, that decision is due to be AFFIRMED. A separate order will be entered.

      DONE this 29th day of July, 2021.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                        21
